Name: Decision of the EEA Joint Committee No 44/96 of 28 June 1996 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  environmental policy;  deterioration of the environment
 Date Published: 1996-11-14

 14.11.1996 EN Official Journal of the European Communities L 291/34 DECISION OF THE EEA JOINT COMMITTEE No 44/96 of 28 June 1996 amending Annex XX (Environment) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XX to the Agreement was amended by Decision of the EEA Joint Committee No 37/96 of 5 June 1996 (1); Whereas Commission Decision 95/337/EC of 25 July 1995 amending Decision 92/446/EEC concerning questionnaires relating to directives in the water sector (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in point 13 b (Commission Decision 92/446/EEC) in Chapter II of Annex XX to the Agreement: , as amended by:  395 D 0337: Commission Decision 95/337/EC of 25 July 1995 (OJ No L 200, 24. 8. 1995, p. 1). Article 2 The texts of Decision 95/337/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 July 1996, provided that all the notifications pursuant to Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 28 June 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 237, 19. 9. 1996, p. 46. (2) OJ No L 200, 24. 8. 1995, p. 1.